—In a proceeding for the judicial dissolution of a corporation, the petitioners appeal from so much of an order and judgment (one paper) of the Supreme Court, Westchester County (Nastasi, J.), entered October 29, 1996, as, upon confirming a Referee’s determination, made after a hearing, inter alia, adopted a document entitled “Alternative Calculation” for determining the amounts owed by Eugene Feeley to the corporation.
Ordered that the order and judgment is modified by deleting from the fourth decretal paragraph thereof the provision that the award of the Referee shall be deemed to have been made without interest and substituting therefor a provision awarding interest at the rate of 9% per annum from February 10, 1993, on the amount indicated in the “Alternative Calculation” as the amount owed by Eugene Feeley to the corporation; as so modified, the order and judgment is affirmed insofar as appealed from, without costs or disbursements.
We agree with the appellants’ contention that the order of reference did not permit the Referee to modify the provision in the judgment of dissolution which stated that Eugene Feeley was to pay interest at a rate of 9% per annum from February 10, 1993, on the sums owed by him to the corporation (see, Chang v Chang, 190 AD2d 311, 319).
The appellants’ remaining contentions are without merit.
Bracken, J. P., Rosenblatt, Krausman and Goldstein, JJ., concur.